DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 12/7/20 is acknowledged.

Applicant's election with traverse of species generalized pustular psoriasis in the reply filed on 12/7/20 is acknowledged.  The traversal is on the ground(s) that the three remaining disorders in the claims are forms of pustular psoriasis, and therefore a search would cause no undue burden on the Office to be examined together. This argument is found persuasive. Therefore, the restriction requirement between the three species of pustular psoriasis is withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The amendments filed 12/7/20 are acknowledged. Claims 1-39 are cancelled. New claims 40-66 are added. Claims 40-66 are pending. Claims 40-66 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 11/18/19 has been considered.   A signed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 53, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44, 53, and 62 recite “a single chain binding polypeptide”.  This term is not defined in the specification. Paragraph [0099] of the instant specification recites “single chain antibody fragments” which are defined as: 
“[0099] The IL-36R-binding agent also can be a single chain antibody fragment. Examples of single chain antibody fragments include, but are not limited to, (i) a single chain Fv (scFv), which is a monovalent molecule consisting of the two domains of the Fv fragment (i.e., VL and VH) joined by a synthetic linker which enables the two domains to be synthesized as a single polypeptide chain . . . and (ii) a diabody, which is a dimer of polypeptide chains, wherein each polypeptide chain comprises a VH connected to a VL by a peptide linker that is too short to allow pairing between the VH and VL on the same polypeptide chain, thereby driving the pairing between the complementary domains on different VH-VL polypeptide chains to generate a dimeric molecule having two functional antigen binding sites.”
It is unclear if “single chain binding polypeptide” is the same as a single chain antibody fragment. If it does not refer to the single chain antibody fragment, it is not clear to what the term “chain” refers, and if it does refer to the single chain antibody fragment, recitation of “single chain binding polypeptide” and “scFv” would constitute a broad limitation together with a narrow limitation, respectively. See MPEP § 2173.05(c). Further, if only one “chain” is required, the binding agent would not comprise the totality of the named CDRs required by the base claim, since there are three CDRs on each chain. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 10,526,410 in view of Brown et al (WO 2013/074569 A1; filed 11/14/12; published 5/23/13). 
The instant claims are directed to a method of treating generalized pustular psoriasis (GPP), palmoplantar pustulosis (PPP), or pustular psoriasis in a human patient comprising administering a binding agent comprising an immunoglobulin heavy chain comprising CDRS 1-3 of SEQ ID NO:22 and an 
The ‘410 patent claims are directed to a method of treating a disorder in a mammal that is responsive to IL-36R inhibition, comprising administering an effective amount of an IL-36R binding agent (see e.g. claims 13-22). The binding agent comprising an immunoglobulin heavy chain comprising CDRS 1-3 of SEQ ID NO:22 and an immunoglobulin light chain comprising CDRs 1-3 of SEQ ID NO:44 (see e.g. claims 13-22). The sequences are identical to instant SEQ ID NO:22 and 44, respectively. The binding agent can be an antibody fragment, such as a Fab fragment (see e.g. claims 3, 9, 15 and 20). The binding agent can be an IgG1 antibody, and can be part of an antibody conjugate (see e.g. claims 4, 10, 14, and 19). The patient can be a mammal (see e.g. claims 13 and 18). The binding agent can bind to IL-36R with a Kd between about 1 pM and about 200 pM when measured by surface plasmon resonance (see e.g. claims 17 and 22). 
The ‘410 patent does not claim treatment of a human patient, or that the disease can be GPP, PPP, or pustular psoriasis. 
Brown teaches anti-IL36R antibodies in pharmaceutical compositions, that can be used for therapeutic use (see e.g. page 1, second paragraph). The antibodies can be used to treat humans (see e.g. page 18, last paragraph to page 19, first paragraph). The antibodies are described as being useful to treat psoriasis, as well as palmoplantar pustulosis, and generalized pustular psoriasis, which is a form of pustular psoriasis (see e.g. page 67 last paragraph to page 68, first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the method of the ‘410 patent to treat human generalized pustular psoriasis or palmoplantar pustulosis patients as described in Brown, because the antibodies target the same antigen and would reasonably be expected to treat the same patients. Brown teaches that when human psoriatic lesional skin was transplanted onto mice, the transplant was normalized when the mice were treated with anti-IL36R antibody, showing that the IL-36 axis is required to maintain lesional phenotype in human psoriatic skin (see e.g. page 2, bottom paragraph to page 3, first paragraph). The ‘410 patent claims read on treatment of any disorder responsive to IL-36R (see e.g. claims 13-22). Brown has provided a list of disorders that are expected to be treated by administration of an anti-IL36R antibody, which includes GPP and PPP (see e.g. page 67 last paragraph to page 68, first paragraph). One of skill in 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/10/21